

116 S1680 IS: Service Member’s Occupational and Environmental Transparency Health Act
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1680IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Tester (for himself, Mrs. Blackburn, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to enhance recordkeeping with respect to exposure by members
			 of the Armed Forces to certain occupational and environmental hazards
 while deployed overseas, and for other purposes.1.Short titleThis Act may be cited as the Service Member’s Occupational and Environmental Transparency Health Act or the OATH Act.2.Information required to be added to medical records of certain members of the Armed Forces(a)Occupational and environmental health risks in deployment area(1)Elements of medical tracking systemSubsection (b)(1)(A) of section 1074f of title 10, United States Code, is amended—(A)in clause (ii), by striking and at the end;(B)in clause (iii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new clause:(iv)accurately record any exposure to occupational and environmental health risks during the course of their deployment..(2)RecordkeepingSubsection (c) of such section is amended by inserting after deployment area the following: (including the results of any assessment performed by the Secretary of occupational and environmental health risks for such area).(3)Effective dateThe amendments made by this subsection shall take effect on the date of the enactment of this subsection.(b)Burn pit registry(1)Updates to electronic health recordsBeginning not later than one year after the date of the enactment of this Act—(A)the Secretary of Defense shall ensure that the electronic health record maintained by such Secretary of a member of the Armed Forces registered with the burn pit registry is updated with any information contained in such registry; and(B)the Secretary of Veterans Affairs shall ensure that the electronic health record maintained by such Secretary of a veteran registered with the burn pit registry is updated with any information contained in such registry.(2)Burn pit registry definedIn this subsection, the term burn pit registry means the registry established under section 201 of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).3.Additional requirements for post­de­ploy­ment medical examination and health reassessments(a)Postdeployment medical examination and reassessmentsSection 1074f of title 10, United States Code, as amended by section 2, is further amended by adding at the end the following new subsection:(g)Additional requirements for postdeployment medical examinations and health reassessments(1)The Secretary of Defense shall—(A)standardize and make available to a provider that conducts a postdeployment medical examination or reassessment under the system described in subsection (a) questions relating to occupational and environmental health exposure; and(B)prior to an examination or reassessment of a member of the armed forces, require such provider to review information applicable to such member—(i)in a Periodic Occupational and Environmental Monitoring Summary (or any successor document); and(ii)on the Defense Occupational and Environmental Health Readiness System (or any successor system).(2)The Secretary shall ensure that the medical record of a member includes information on the external cause relating to a diagnosis of the member, including by associating an external cause code (as issued under the International Statistical Classification of Diseases and Related Health Problems, 10th Revision (or any successor revision))..(b)Effective dateThe amendments made by this section shall take effect on the date that is 180 days after the date of the enactment of this section.4.Report by Comptroller General of the United States(a)ReportNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees, the Committee on Veterans’ Affairs of the Senate, and the Committee on Veterans’ Affairs of the House of Representatives a report containing an evaluation of the implementation of this Act (and the amendments made by this Act), including an assessment of the extent to which the Secretary of Defense and Secretary of Veterans Affairs are in compliance with the applicable requirements of this Act (and the amendments made by this Act).(b)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.